Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on 01/04/2020.
	The application has been amended as follows:
	Claim 1 is amended to:
	A method for stepped rolling of a metal strip, the method comprising: unwinding the metal strip from a decoiler apparatus, guiding the metal strip through a roll gap formed between two working rolls, changing the roll gap in targeted manner such that a strip thickness of the metal strip is changed in stepped manner, in a longitudinal direction, and concurrently controlling a strip tension applied to the metal strip, in targeted manner, so that a rolling force applied to the metal strip by the two working rolls and an elastic deformation of the two working rolls are approximately constant, and winding up the metal strip by a coiler apparatus. 
	Claim 6 2nd line from the bottom “lowereing” is changed to “lowering”.
	Claim 9 is amended to:
	A method for stepped rolling of a metal strip, the method comprising: unwinding the metal strip from a decoiler apparatus, guiding the metal strip through a roll gap formed between 
Allowable Subject Matter
Claims 1, 3, 5-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 the prior art does not disclose or render obvious a method for stepped rolling of a metal strip comprising "...changing the roll gap in targeted manner such that a strip thickness of the metal strip is changed in stepped manner, in a longitudinal direction, and concurrently controlling a strip tension applied to the metal strip, in targeted manner, so that a rolling force applied to the metal strip by the two working rolls and an elastic deformation of the two working rolls are approximately constant…" as set forth in claim 1. Claim 9 is allowed for the same reason. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, Claims 1, 3, 5-7, 9-10 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725